DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 2018-05-23. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0058588 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 7/17/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, there is no explanation of relevance, and no translation provided, for the NPL document CA, the Korean Office Action dated June 19, 2019.  As such, that document has not been considered.  The JP and KR references, with English abstracts provided, have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jeong (KR 101719186 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong in view of Reamsnyder et al (US PGPub 2008/0047900 A1) and Gill (US PGPub 2003/0168394 A1).
A machine translation is provided with this action for reference to the specification of Jeong.
With respect to claim 1, Jeong teaches a water purification system which includes a filter housing, first filter unit for water purification, and second filter unit for providing additional treatment including for example moisturizing functionality [Abs].  Specific additives are contemplated for skin imparting functionality and generating beauty water.  Such functionality can be imparted with a combination of treatments in a single unit e.g. moisturizing agent, aroma agents, magnetization, etc. [0041-0042].  The filters are configured to be mounted and removed by rotating them through the mounting portion [0071-0074, Fig. 7A-D].
Regarding the requirement for bottom-up movement in the filters, Jeong teaches embodiments [Fig. 2] which may be considered sufficient to satisfy the claim requirements, as at least portions of the flow move from the bottom towards the top during or after treatment.
Alternatively, filter arrangements in which untreated water is fed to the bottom of a layer of filter material or the like and flows upwards through the material are well known in the art.  See e.g. Reamsnyder which teaches a filter system with replaceable filtration media [Abs] which may be configured for bottom-up flow in a manner broadly consistent with the instant invention, i.e. in which a replaceable filter is mounted to a housing at the top, in which both inlet and outlet are provided at the top, in which flow from the inlet is provided around a periphery of the media, flows from the bottom up through the media, and out through the top [Fig. 2, 0027].  See also Gill, which teaches filter bowl arrangements which are mounted through a rotational attachment similar to the instant invention [Abs], and which teaches that the system can be designed to work with both upflow and downflow filter cartridges as needed with suitable configuration of the inlet and outlet channels [0028].
See MPEP 2143 I.B; a simple substitution of one known filter configuration for another (i.e. upflow or downflow), providing its well-known and expected function (filtration in a manner similar to the invention, as taught by Reamsnyder), and providing a reasonable expectation of success and predictable results (as in Gill, systems may suitably be configured for either type of cartridge), would have been obvious to one of ordinary skill in the art.  As such, if the configuration taught by Jeong is 


    PNG
    media_image1.png
    427
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    628
    media_image2.png
    Greyscale

With respect to claim 2, as above Jeong teaches a filter system similar to the instant invention, with a housing 10 which accommodates the filter mounting arrangements [0043, Fig. 2] as well as inlet and outlet channels for each filter [0044-0046].
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al and Gill.
With respect to claim 3, Jeong teaches as above but is silent to the specific details of a mounting portion including first and second support members and a rotary shaft portion provided between them to engage the mounting caps, although a rotary shaft and mounting caps are suitably depicted [Fig. 2].
However, Gill teaches a similar system for providing rotatable mounting of filter bowls with flow between them and teaches the use of a support portion (86) and clamp (90) with a suitable space for holding a tubular connector and associated ports which engage with the filter caps [0026-0027, 0039-0040].
It would have been obvious to one of ordinary skill in the art to incorporate the structures taught by Gill into Jeong’s taught system because Jeong does not particularly limit the structures used to achieve the rotating, supported installation, and Gill teaches details for accomplishing the same goal in a similar system.
With respect to claim 12, as above Jeong teaches the second filter may provide multiple sub-filters in compartments for various treatments, including at least moisturizing and aroma treatments.  Jeong is silent to the flow being provided from an inlet to the bottom of the catridge via a peripheral wall of the cartridge, to then flow up through the various sub-filters.
However, as above, such a flow arrangement would have been obvious in view of at least Reamsnyder, as simple substitution of known catridge configurations, and particularly in view of Gill it would be recognized that such configurations are suitable for use with swiveling filters similar to Jeong’s.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al and Gill, further in view of Dani et al (US PGPub 2017/0050127 A1) and Archer (US 7,156,994 B1).

The use of sediment filters in combination with adsorbent filters such as activated carbon and ion exchange filters is well known in the art.  Archer teaches an example for filtering water, which includes a cartridge with a plurality of layers, which layers may be spaced apart by the use of filter caps (spacers) and further includes pads and which also act as sediment filters.  Further included (in order) are zinc and copper alloy layers, layers of granulated activated carbon, and granulated ion exchange resin layers [Abs, Col. 4 lines 1-63, Figs. 1-3].  The system includes at least two sediment filters upstream of the activated carbon, i.e. 100 micron first sponge filter and 10 micron second sponge filter (both upstream of the cap (36) which may be considered a spacer).
See also Dani, which teaches layered filters for water treatment [Abs, 0003] and teaches that the system may include, in order, a pH adjustment stage that may also include a non-woven, an activated carbon stage, and an ion exchange stage [0019, 0106-0109], and the ion exchange can include multiple resins i.e. both anionic and cationic resins depending on the material to be removed.
It would have been obvious to one of ordinary skill in the art to modify Jeong’s taught filter to include the claimed layers in order to gain the benefit of providing multiple levels of sediment filtration (as in Archer), adsorption of chlorine, odor, etc. via carbon filtration (as in Archer and Dani), and removal of lead (as in Archer) or other metals or ionic impurities (as in Dani) via ion exchange, and to include multiple layers for the sediment and ion exchange because, as in Archer, multiple sediment pore sizes .
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, Dani et al, and Archer, further in view of Denis (FR 2 593 719 A2).
With respect to claim 5, Jeong teaches as above but is silent to a relief valve on the housing to maintain a desired pressure within the housing.
However, Denis teaches a disposable cartridge for filtering liquids or the like which includes a biased valve [Abs] which may be used to provide an additional exit for contaminated water to prevent overpressure inside the cartridge [Abs, pg. 3 lines 86-90].
It would have been obvious to one of ordinary skill in the art to include a similar relief valve on the filter catridges taught by Jeong for the same purpose i.e. to ensure overpressure inside the cartridge does not occur in a manner that will damage the cartridge.
	With respect to claim 6, as above Archer teaches at least two sediment filters upstream of the carbon filter which may have different pore sizes.
	With respect to claim 7, as above the sediment filters taught by Archer are spaced apart by way of an intervening layer of metal alloys.
	With respect to claim 8, as above both Archer and Dani teach that activated carbon may be employed.
	With respect to claim 9, Archer teaches that the carbon may be provided as a carbon block and that the flow path may be designed to force water into the carbon block from the outside [Col. 4 lines 21-29].  It would have been obvious to one of ordinary skill in the art to provide carbon in this configuration, i.e. a disc (block) which is spaced apart from the housing in such a way that water may flow around the outside to be forced in, in Jeong’s taught system because, as in Archer, it is a useful implementation of a carbon filter.
With respect to claims 10 and 11, as above in view of at least Dani it would have been obvious to provide multiple ion exchange layers.  Further, Dani teaches that ion exchange may be provided in the form of ion exchange fibers [0049].  Finally, as above Archer teaches providing sediment filters and spacers between layers as appropriate.  In view of this, it would have been obvious to provide multiple ion exchange layers with suitable filtration fibers in an alternate manner, as otherwise provided by Archer, when implementing the combination of cation exchange and anion exchange suggested by Dani, and further to provide spacer caps as otherwise provided by Archer to provide desired positioning and flow behavior.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al and Gill, further in view of Denis.
Jeong teaches as above but is silent to a relief valve on the housing to maintain a desired pressure within the housing.
However, Denis teaches a disposable cartridge for filtering liquids or the like which includes a biased valve [Abs] which may be used to provide an additional exit for contaminated water to prevent overpressure inside the cartridge [Abs, pg. 3 lines 86-90].
It would have been obvious to one of ordinary skill in the art to include a similar relief valve on the filter catridges taught by Jeong for the same purpose i.e. to ensure overpressure inside the cartridge does not occur in a manner that will damage the cartridge.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, and Denis, further in view of Qiang et al (CN 101961298 B) and/or Song (KR 20110066770 A).
	Jeong teaches as above but is silent to the specific claimed additives e.g. the specific claimed moisturizers.

	It would have been obvious to one of ordinary skill in the art to modify Jeong’s taught process to include such extracts or vitamins because, as in Qiang and Song, they are useful for beauty water and the like.

Claims 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al and Gill, further in view of Jeoung et al (KR 101807185 B1).
Jeoung was published 12/08/2017 and includes a common inventor with the instant invention, such that an exception under 102(b)(1) may be appropriate.  However, see MPEP 2153.01(a); “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”  In the instant case, Jeoung names an additional inventor who is not named as an inventor in the instant application, such that it qualifies as prior art until such time as an exception is appropriately invoked.
In the interest of compact prosecution, alternative rejections are presented above.
With respect to claims 5 and 12, Jeong teaches as above but is silent to a pressure relief valve.  However, Jeoung teaches a similar filter for water treatment and teaches a relief valve (400) is provided in the housing to reduce pressure when it is higher than intended, to maintain a constant pressure thereafter [0121].
It would have been obvious to one of ordinary skill in the art to include such a valve in the filters taught by Jeong for the same purpose.
With respect to claims 6-11, Jeoung teaches a filter for water treatment that is broadly consistent with the claim requirements, including multiple layers of sediment filter in a stacked form [0134] e.g. with decreasing pore size [0135], an adsorbent filter in a disc form that may be an activated carbon or zeolite or the like [0156-0158], a set of third filters which are provided as disks with alternating layers of functional fiber and nonwoven with appropriate spacers [0168, 0175, 0176].
It would have been obvious to one of ordinary skill in the art to employ Jeoung’s taught filter as the first filter unit (i.e. the water purification filter) in Jeong’s taught system, as a simple substitution of one known cartridge for another, providing predictable results, or to gain the benefit of providing complex treatment e.g. of various specific functionalities as taught by Jeoung.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777